54 N.Y.2d 839 (1981)
In the Matter of Asen Bros. & Brook, Appellant,
v.
Nathan Leventhal, as Commissioner of the Department of Housing Preservation and Development of New York City, et al., Respondent.
Court of Appeals of the State of New York.
Argued September 8, 1981.
Decided October 13, 1981.
Joseph Gaier and Larry Sutton for appellant.
Julius A. Copeland and Harry Michelson for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*840MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the affirmative.
Petitioner's application for "first rents" was denied by the commissioner upon the ground that the renovations undertaken by it did not constitute a substantial rehabilitation of the rental premises. Although petitioner expended in excess of $100,000 on improvements, there was evidence to support the commission's determination that no structural changes were made and that the 15-apartment complex remained unchanged. Under these circumstances, the commissioner's determination to deny "first rents" had a rational basis, was not arbitrary or capricious, and, therefore, should not be disturbed. (Administrative Code of City of New York, § Y51-5.0, subd c, par [1]; § Y51-9.0, subd b; Matter of Colton v Berman, 21 N.Y.2d 322, 329; see CPLR 7803, subd 3.)
We have examined petitioner's remaining contentions and found them to be without merit.
Order affirmed, etc.